 

Exhibit 10.27

 

EXECUTION VERSION

 

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is made as of October 12, 2015 by and
between Cambridge Equities, LP (“Cambridge”) and Sorrento Therapeutics, Inc.
(“Sorrento”).

RECITALS

WHEREAS, Sorrento owns 5,618,326 shares of common stock, par value $0.0001 per
share (“Common Stock”), of NantKwest, Inc. (the “Company”); and

WHEREAS, Sorrento wishes to grant Cambridge the right and option, on the terms
and subject to the conditions set forth in this Agreement, to purchase from
Sorrento up to 2,000,000 shares of the Company’s Common Stock (the “Shares”);

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.Grant of Option.

(a)Subject to the terms and conditions of this Agreement, Sorrento hereby grants
to Cambridge an unconditional, irrevocable option (the “Option”) to purchase all
or a portion of the Shares (i.e., up to 2,000,000 shares of Common Stock), at a
price of $15.295 per share (the “Purchase Price”).  Prior to the end of the
Exercise Period, Sorrento shall not sell, dispose of, transfer, pledge or
otherwise encumber any of the Shares.  The number of shares of Common Stock that
may be purchased upon exercise of the Option and the Purchase Price will be
proportionately adjusted for any stock splits, stock dividends, combinations or
the like.

(b)The Option may be exercised by Cambridge, in whole or in part, at any time,
or from time to time, during the period beginning on January 1, 2016 and ending
on (and including) March 31, 2016 (the “Exercise Period”).

(c)The Option shall be exercisable by Cambridge by delivery of written notice to
Sorrento (the “Exercise Notice”), which notice shall (i) reference this
Agreement, (ii) specify a date for closing (which shall be no later than
five (5) business days after the date such notice is given) and (iii) specify
the number of Shares with respect to which the Option is being
exercised.  Cambridge may deliver to Sorrento one or more Exercise Notices
during the Exercise Period.

2.Closing.  The closing of the sale and purchase of the Shares in connection
with each Option exercise (the “Closing”) shall take place on the date specified
by Cambridge in the Exercise Notice.  At the Closing, the parties shall execute
a stock purchase agreement, substantially in the form attached hereto as
Exhibit A (including executing exhibits thereto), covering the Shares being
purchased pursuant to the applicable Exercise Notice.

3.Sorrento Representations.  Sorrento hereby represents and warrants to
Cambridge that: (a) Sorrento has full power and authority to execute and
deliver, and to perform all of its obligations under, this Agreement; (b) the
execution, delivery and performance by Sorrento of this Agreement have been
approved by all requisite action on the part of Sorrento; (c) the execution,
delivery and performance of this Agreement does not and will not: (i) violate or
conflict with any law, rule, regulation, order, writ, judgment, injunction,
decree, determination, award, contract, agreement or understanding presently in
effect applicable to Sorrento (including the charter and governing documents of
Sorrento) or (ii) require any authorization, consent, approval, license,
exemption by or from, or filing or registration with, any court, executive or
legislative body, governmental department, commission, board, bureau, agency or
instrumentality, domestic

 

--------------------------------------------------------------------------------

 

or foreign; (d) this Agreement constitutes a legal, valid and binding obligation
of Sorrento enforceable against it in accordance with its terms; (e) Sorrento
has good title to and is the sole owner of all of the Shares, free and clear of
all liens, charges and any encumbrances of any kind whatsoever; (f) Seller is
not a party to any voting, trust, proxy or other agreement or understanding with
respect to the voting of the Shares or any other capital stock of the Company;
(g) Sorrento is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D under the Securities Act of 1933, as amended; and (h) Sorrento
(i) is a sophisticated person; (ii) has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the execution of this Agreement; (iii) has independently and without
reliance upon Cambridge, and based on such information as Sorrento has deemed
appropriate, made its own analysis and decision to enter into this Agreement;
and (iv) acknowledges that arm’s-length negotiations between Sorrento and
Cambridge resulted in Sorrento agreeing to the sufficiency of the Purchase Price
set forth in this Agreement.  Sorrento acknowledges that Cambridge has not given
Sorrento any investment advice, credit information or opinion on whether the
grant of the Option hereunder or the entry into this Agreement is prudent. 

4.Confidentiality.  The terms of this Agreement, including, without limitation,
the Purchase Price, shall remain confidential and shall not be disclosed by
Sorrento (other than to Sorrento’s accountants, attorneys and advisors) without
the prior written consent of Cambridge, except to the extent such disclosure is
ordered by a court of competent jurisdiction, is required in order to comply
with applicable law, is required by service of legal process, or is necessary to
effect the terms of this Agreement.

5.Governing Law; Arbitration.  This Agreement and any matter or dispute relating
hereto shall be governed by and construed in accordance with the laws of the
State of California, without regard to principles of conflicts of law. Any and
all disputes arising out of or related to this Agreement shall be resolved
pursuant to binding arbitration held in the County of Los Angeles in the State
of California and administered by the Judicial Arbitration and Mediation
Services, Inc. pursuant to its Comprehensive Arbitration Rules and Procedures
then in effect.

6.Amendment.  This Agreement may not be amended, modified or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
party.

7.Successors and Assigns.  Neither this Agreement nor the rights or obligations
created herein may be assigned by either party, in whole or in part, without the
prior written consent of the other party, except that Cambridge shall be free to
assign this Agreement to (a) an affiliate of Cambridge or (b) the Company.  This
Agreement shall bind and inure to the benefit of the successors and permitted
assigns of the parties hereto.  Nothing in this Agreement shall confer upon any
person other than the parties and their respective successors and permitted
assigns any right of any nature.

8.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

9.Enforcement.  Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed by the parties in accordance with its terms, and it
is therefore agreed that in addition to and without limiting any other remedy or
right each party may have, each party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Any party may execute this Agreement by
facsimile or .pdf signature and the other party shall be entitled to rely on
such facsimile or .pdf signature as evidence that this Agreement has been duly
executed by such party.

2

--------------------------------------------------------------------------------

 

11.Entire Agreement.  This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements and understandings and all
prior and contemporaneous oral agreements, arrangements and understandings
between the parties with respect to the subject matter of this Agreement. 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
date first written above.

SORRENTO THERAPEUTICS, INC.

 

 

By:

/s/ Henry Ji

Name:

Henry Ji

Title:

President & CEO

 

 

 

 

CAMBRIDGE EQUITIES, LP

By:  MP13 Ventures, LLC, its General Partner

 

 

By:

/s/ Charles Kenworthy

Name:

Charles Kenworthy

Title:

Manager

 

Signature Page to Option Agreement